DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claims 1 and 14 contain a typographical error in the newly added limitations: “and the first end first end of the screw body” (see lines 24 and 25 of claims 1 and 14, respectively).  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the limitation from claims 6-8 “wherein the screw body further includes an internal bore having an opening at an end of screw body and terminating end at a middle portion of the screw body, wherein the screw insert is inserted into the internal bore of the screw body” (see claim 6), which is not presented in any of the figures of 11/1/2018, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 6 and 15 each recites “wherein the screw body further includes an internal bore having an opening at an end of screw body and terminating end at a middle portion of the screw body, wherein the screw insert is inserted into the internal bore of the screw body”. Because claim 6 is dependent from claim 1 and claim 15 depends from claim 14, each of its contents must be taken in combination with the newly presented limitations in claims 1 and 14, respectively, which now recites an internal bore of the screw body forming an opening at a first end of the screw body (see claim 1 lines 3-4 and claim 14 lines 19-20). A careful review of the Specification and Drawings of the invention reveals only a single internal bore (210) within the screw body (200) that forms an opening (212) at a first end (202) and terminates (214) at a middle portion of the screw body (see figure 2). There is no support in the invention for the screw body containing two internal bore, as claim 6 (in combination with claim 1) and claim 15 (in combination with claim 14) now require. 
It is believed that Applicant was trying to recite a further feature of the internal bore (the terminating end at a middle portion of the screw body) in claims 6 and 15, rather than two separate internal bores, and for compact prosecution purposes, an interpretation for claims 6 and 15 regarding that part of the limitation has been provided below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 13-16 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Lindner (DE 102016108972A1) (with US 20190133660 used as a translation when needed).
With respect to claim 1, Lindner discloses a polyaxial pedicle screw system (see fig. 2 below), the system comprising: a screw body (1), the screw body comprising a thread (18), the thread defining a major diameter of the screw body (e.g. the diameter of the thread) and an internal bore (19, 20, 21) forming an opening at a first end (32) of the screw body (see fig. 2 below and note that this opening will receive the shank of element 2); a screw insert (2) configured to be inserted into the screw body (see fig. 2 below), the screw insert comprising a spherical head (6), the spherical head having a head diameter (see fig. 2 below); and a head assembly (3), the head assembly comprising: a head component (e.g. the body of 3) having an axial bore (5), the axial bore forming an interior surface (ball seat 34) within the head component which defines a bore diameter (across 34) of the axial bore (see fig. 2 below), the interior surface defining a narrowest part (e.g. bottommost portion of 34) of the bore diameter of the axial bore at a first end (bottom end) of the head component, the interior surface confining a volume of space within the head component in which the spherical head of the screw insert is disposed (see fig. 2 below and note that 6 is confined to the space limits set by 34); wherein: the head diameter is larger than the narrowest part of bore diameter of the axial bore such that the spherical head is prevented from passing through the narrowest part of the bore diameter of the axial bore (see fig. 2 below); the major diameter of the screw body is larger than the narrowest part of the bore diameter of the axial bore (see fig. 2 below), and forms the opening at the first end (see fig. 2 below), an end diameter (across top surface 32) of the first end of the screw body, wherein the internal bore forms the opening at the first end (see fig. 2 above) is defined by the thread that extends to the first end of the screw body such that the end diameter is the same as the major diameter (see fig. 2 below and note that the thread 18 extends all the way to the top/first end 32 of the screw body) and the first end of the screw body does not include a spherical component that requires a diameter defined by the head component (see fig. 2 below).

    PNG
    media_image1.png
    718
    786
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    695
    537
    media_image2.png
    Greyscale

As for claim 2, Lindner further discloses the system of claim 1, wherein the head assembly further comprises: a bushing (14) configured to be inserted into the axial bore from a second end (upper end) of the head component (see fig. 2 above), the insertion of the bushing causing the bushing to frictionally engage between the interior surface and the spherical head to maintain the seat of the spherical head against the interior surface at the narrowest part of the bore diameter of the axial bore (see fig. 2 above and also note that further friction will occur when a rod is inserted into 13 and clamped in place 14 will lock 6 to 34). 
As for claim 3, Lindner further discloses the system of claim 1, wherein the head component is a pedicle screw tulip (see fig. 2 above and also refer to the abstract of the translation document US 20190133660 below). 

    PNG
    media_image3.png
    326
    411
    media_image3.png
    Greyscale

As for claim 4, Lindner further discloses the system of claim 3, wherein the pedicle screw tulip is of one-piece construction (see fig. 2 above). 
As for claim 5, Lindner further discloses the system of claim 1, wherein the head diameter is a maximum diameter of the spherical head (see fig. 2 above). 
As for claim 6, Lindner further discloses the system of claim 1, wherein the internal bore further includes a terminating end (at 19) at a middle portion (between top and tip ends) of the screw body (see fig. 2 above and note that cannulation 17 is not interpreted as part of the internal bore, but is a separate element of 1).
As for claim 9, Lindner further discloses the system of claim 1, wherein the screw insert further includes a driver interface (15) in the spherical head (see fig. 2 above). 
As for claim 13, Lindnerfurther discloses the system of claim 1, wherein the screw insert is inserted into the screw body and secured by one or more of threaded engagement, welding, press-fit, or adhesive (see fig. 2 above, also see the abstract above and para. 24, 35 of US 2019133660, used as a translation). 
With respect to claim 14, Lindner discloses a method of assembling a polyaxial medical screw (see fig. 2 below and note that the components are shown as assembled and to connect 1 and 2/3 together, 2 must be installed through 3 and into 1), the method comprising: inserting, along an insertion direction (e.g. downwards through 5), a screw insert (2) through a head component (3), wherein the screw insert includes a spherical head (6) and a shaft (23), the spherical head having a head diameter (see fig. 2 below), wherein the head component has an axial bore (5) forming an interior surface (34) within the head component, the interior surface defining a bore diameter of the axial bore (see fig. 2 below), the interior surface defining a narrowest part (bottommost portion of 34) of the bore diameter of the axial bore at a first end (bottom end) of the head component (see fig. 2 below), wherein the head diameter is larger than the narrowest part of bore diameter of the axial bore (see fig. 2 below) such that the spherical head is prevented from passing through the narrowest part of the bore diameter of the axial bore causing the spherical head to seat against the interior surface at the narrowest part of the bore diameter of the axial bore at the first end of the head component (see fig. 2 below); inserting, along the insertion direction, a bushing (14) into the axial bore from a second end (e.g. top end) of the head component, the insertion of the bushing causing the bushing to frictionally engage between the interior surface and the spherical head to maintain the seat of the spherical head against the interior surface at the narrowest part of the bore diameter of the axial bore (see fig. 2 above and also note that further friction will occur when a rod is inserted into 13 and clamped in place 14 will lock 6 to 34); and inserting, along the insertion direction, the shaft of the screw insert into a screw body (see fig. 2 below), wherein the screw body has one or more threads (18) and an internal bore (19, 20, 21) forming an opening (to receive shaft 23 of 2) at a first end (32) of the screw body, the one or more threads defining a major diameter of the screw body (see fig. 2 below), wherein the major diameter of the screw body is larger than the narrowest part of the bore diameter of the axial bore (see fig. 2 below) and an end diameter (across top surface 32) of the first end of the screw body is defined by the one or more threads that extend to the first end of the screw body (see fig. 2 below) such that the end diameter is the same as the major diameter of the screw body (see fig. 2 below and note that the thread 18 extends all the way to the top/first end 32 of the screw body) and the first end first end of the screw body does not include a spherical component that requires a diameter defined by the head component (see fig. 2 below).

    PNG
    media_image1.png
    718
    786
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    695
    537
    media_image2.png
    Greyscale

As for claim 15, Lindner further discloses the method of claim 6, wherein the internal bore further includes a terminating end (at 19) at a middle portion (between top and tip ends) of the screw body (see fig. 2 above and note that cannulation 17 is not interpreted as part of the internal bore, but is a separate element of 1).
As for claim 16, Lindner further discloses the method of claim 14, wherein the head component is a pedicle screw tulip (see fig. 2 above and also refer to the abstract of the translation document US 20190133660 below). 

    PNG
    media_image3.png
    326
    411
    media_image3.png
    Greyscale

As for claim 20, Lindner further discloses the method of claim 14, further comprising securing the screw insert to the screw body by one or more of threaded engagement, welding, press-fit, or adhesive (see fig. 2 above, also see the abstract above and para. 24, 35 of US 2019133660, used as a translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (DE 102016108972A1) (with US 20190133660 used as a translation when needed), as applied to claim 6 above, in view of Studer (US 6146383).
As for claim 7, Lindner further teaches wherein the screw insert (2) further includes (see fig. 2 below and note that 23 is the shaft of 2): a first shaft portion (e.g. top portion of 23) forming a collar (e.g. that sits on 32, see fig. 2 below); a second shaft portion (middle portion of 23); and a third shaft portion (lower portion/tip of 23). 

    PNG
    media_image4.png
    675
    482
    media_image4.png
    Greyscale

Lindner teaches a step down shaft configuration and does not appear to teach the third shaft portion comprising a tapered end.
Studer, also drawn to pedicle screw systems, teaches a threaded screw insert (9) with a tapered tip (see fig. 1 below) in order to form an even better interference fit between the tip of screw insert and the screw body.

    PNG
    media_image5.png
    434
    290
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try the modification of Lindner with the third shaft portion comprising a tapered end, in view of Studer, as there are a finite amount of tip shapes (flared out, tapered or constant) and such a modification with have the additional known benefit of forming an even better interference fit between the tip of the screw insert and the screw body.
As for claim 8, Lindner, as modified by Studer, further teaches the system of claim 1, wherein the second shaft portion and the third shaft portion are inserted in to the internal bore of the screw body (see fig. 2 below), and wherein the first shaft portion forming the collar is wider than the opening of the internal bore (see fig. 2 below). 

    PNG
    media_image4.png
    675
    482
    media_image4.png
    Greyscale


Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (DE 102016108972A1) (with US 20190133660 used as a translation when needed), as applied to claims 1 and 14 above, in view of Doubler (US 20080287998).
As for claims 10-12 and 17-19, Lindner does not appear to teach wherein the major diameter is in the range of 8 to 11 millimeters, inclusive; wherein the narrowest part of the bore diameter of the axial bore is less than 8 millimeters; and wherein the head diameter is 8 millimeters or larger. 
Doubler, also drawn to pedicle screw systems and methods, teaches a major diameter of 8.5mm (see para. 75 below) and also that the spherical head (5) wherein the narrowest part of the bore diameter of the axial bore (lowest/bottom portion of head component 2) is less than 8 millimeters (see fig. 6 below) and wherein the head diameter (of 5) is 8 millimeters or larger (see fig. 6 below) in order to prevent the spherical head from passing through the head component (see fig. 6 below).

    PNG
    media_image6.png
    545
    798
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lindner wherein the major diameter is in the range of 8 to 11 millimeters, inclusive; wherein the narrowest part of the bore diameter of the axial bore is less than 8 millimeters; and wherein the head diameter is 8 millimeters or larger, in view of Doubler, in order to prevent the spherical head from passing through the head component.

Response to Arguments
The USC 112 second paragraph rejection made to claim 8 has been withdrawn in view of the amendment made to claim 8.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication number
Relevancy
US 20040147929
Figs. 5-6, claims 1, 14
US 8100946
Fig. 2, claims 1, 14
US 20080015596
Fig. 1a, 1c, claims 1, 14


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773